DETAILED ACTION
This Action is in response to Application Number 17600469 received on 9/30/2021.
Claims 1-5 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim limitations (claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
“a production data generation unit configured to generate production data representing a condition of production by the production device;” 
“a data collection unit configured to collect communication data representing a condition of communication on the network, and collect the production data;”
“a data analysis unit configured to associate the communication data with the production data that are collected by the data collection unit, in such a manner that the communication data is synchronized with the production data;” 
“a data display unit configured to perform a process for displaying the communication data and the production data that are associated with each other”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the recited “units” in the above limitations are described in paragraphs [0092]-[0095], no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-4 are rejected for the same reasons above by virtue of their dependencies to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Porag et al. (US 20190116100) in view of Handige Shankar (US 20170026270).

Regarding claim 1, Porag disclosed a communication monitoring system configured to monitor communication regarding a network to which a production device is connected (Porag, [0006], "monitoring streams of data packets of M2M data on a mirrored port of a network switch coupled to computing elements of respective machines amongst industrial machinery disposed in a factory"), the communication monitoring system comprising: 
	a production data generation unit configured to generate production data representing a condition of production by the production device (Porag, [0006], Porag disclosed creation of records: "a record is stored in a data store" the record including "the contemporaneous state for the corresponding machine"; [0007] Porag disclosed detecting states from data received and state changes can be identified based upon observed changes in data for M2M communications amongst the machinery; See [0002], machines are with respect to Factory automation machines in a manufacturing process, and therefore the states of such machines amount to conditions of production by the production device; [0023], “content of the M2M data may be properly mapped to a template indicating which portions of the M2M data correspond to which fields of the communications protocol, and then acquire a contemporaneous state of the corresponding machine based upon the M2M data”; See also [0019] depicting an example of a record which may contain plural entries over a time period indicated by many different timestamps); 
	a data collection unit configured to collect communication data representing a condition of communication on the network, and collect the production data (Porag, [0006]-[0007] Porag disclosed collecting data and generating records: "a record is stored in a data store recording an association between the M2M data for each of the data packet streams, the corresponding machine for each of the data packet streams, and the contemporaneous state for the corresponding machine"; [0023] "monitor and log network traffic on a mirrored port"; [0023], “content of the M2M data may be properly mapped to a template indicating which portions of the M2M data correspond to which fields of the communications protocol, and then acquire a contemporaneous state of the corresponding machine based upon the M2M data”; See also [0019] depicting an example of a record which may contain plural entries over a time period indicated by many different timestamps); 
	a data analysis unit configured to associate the communication data with the production data that are collected by the data collection unit, in such a manner that the communication data is synchronized with the production data ([0009], " The program code then acquires a contemporaneous state of the corresponding machine and stores, in a data store, a record recording an association between the M2M data for each of the data packet streams, the corresponding machine for each of the data packet streams, and the contemporaneous state for at least a portion of the corresponding machine"; [0015], "data is extracted from each of the data packets so as to determine a source controller and corresponding machine, and a contemporaneous state of the corresponding machine also is identified. The data in the data packets is then associated with the contemporaneous machine state of the corresponding state and the association is stored in a data store").
	While Porag disclosed the claimed association, as well as generating an alert indicating state changes (Porag, [0020]), Porag did not explicitly disclose a data display unit configured to perform a process for displaying the communication data and the production data that are associated with each other.
	In an analogous art, Handige Shankar disclosed a data display unit configured to perform a process for displaying the communication data and the production data that are associated with each other (Handige Shankar, [0055]-[0057], Handige Shankar disclosed users able to display an event time line that represents the traffic occurring at a device versus the state changes occurring at the device during a period of time).
	One of ordinary skill in the art would have been motivated to combine the teachings of Porag and Handige Shankar, as they both relate to identifying state changes in devices with respect to network communication data, and as such they are within similar environments.  Additionally, as Porag suggests graph methodologies (Porag [0020]), one of ordinary skill in the art would have been motivated to apply well known graph methodologies, such as the graph methodology disclosed by Handige Shankar.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the display graph of Handige Shankar within the teachings of Porag in order to provide more detailed information in relation to Porag’s alert technique, such that users may be able to more accurately determine and track the state of Porag’s devices, thereby allowing users to quickly understand how the state is changed during an interval of time (Handige Shankar, [0003]). 
	Claim 5 recites a communication monitoring method with limitations that are substantially similar to the limitations of claim 1.  As shown by the rejection the combination of Porag and Handige Shankar disclosed a system performing such limitations.  Claim 5 is therefore rejected under the same rationale applied above.

Regarding claim 2, Porag and Handige Shankar disclosed the communication monitoring system according to claim 1, wherein the production data is a production score representing abnormality occurring to a production line (Porag, [0020], "On the condition that the additional M2M data 170 demonstrates a threshold deviation from data in the retrieved record, an alert 190 is generated in respect to the identified one of the machines 110 that indicates a likely state change from a recorded contemporaneous state"; A threshold deviation indicating a likely state change amounts to an abnormality from the recorded contemporaneous state of the device, as it represents a deviation from the known (normal) state of the device in the factory automation manufacturing process; See [0002]).

Regarding claim 3, Porag and Handige Shankar disclosed the communication monitoring system according to claim 2, wherein the production score is a score calculated for each of frames that represents a unit time of the production by the production device (Fig. 1, 180, Porag disclosed calculating contemporaneous states and determining if M2M data demonstrates a threshold deviation from data in the retrieved record, i.e. a change in state; [0018], “ the contemporaneous state of the component or portion thereof may be a computed value”; [0019] depicting an example of a record which may contain plural entries over a time period indicated by many different timestamps; A contemporaneous state represents a state of the manufacturing device for a unit of time of the manufacturing device).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Porag et al. (US 20190116100) in view of Handige Shankar (US 20170026270) in view of Musgrove et al. (US 20100177338).

Regarding claim 4, Porag and Handige Shankar disclosed the communication monitoring system according to claim 3, wherein the communication data includes a volume of communication over the network and a communication log ([0023], “program logic configured to monitor and log network traffic”; Porag’s disclosed logging of network traffic amounts to a communication log that includes a volume of communication over the network), and the data analysis unit is configured to hold communication logs generated in a predetermined number of the respective frames including a frame in which the production score has an abnormal value (Porag, [0019], Porag disclosed the holding of records storing many entries over a time period;  Such records include the records containing state changes according to the M2M data demonstrating a threshold deviation in the retrieved record [0020]).  Porag additionally suggests, “an unmanageable amount of data will be generated each hour during which the factory remains in operation. Clearly, storing let alone processing this data is not reasonable as an incredible amount of storage space would be required to persist such a vast amount of collected data” (Porag, [0004]).
	Porag and Handige Shankar did not explicitly disclose discarding communication logs generated in frames other than the predetermined number of the respective frames.
	However, on the basis that Porag explicitly suggests efficient storage of data within reason, such would have led one of ordinary skill in the art at the time the invention was filed to apply techniques in order to accomplish such.
	In an analogous art, Musgrove disclosed discarding communication logs generated in frames other than the predetermined number of the respective frames (Musgrove, [0008], the maintenance of a database of entries related to one or more of the performance of the transmitting device, the performance of the communication network path, the performance of transmittal option or combinations thereof on the attempted transmission; [0080] in which Musgrove explicitly disclosed general operations known to one of ordinary skill in the art (for example without limitation maintaining currency of a database by purging old records or entries that are considered too old to be suitably accurate) would be a part of normal operation).
	One of ordinary skill in the art would have been motivated to combine Musgrove’s general operations the teachings of Porag and Handige Shankar since Porag explicitly suggests efficient management of storage or recodes, and Musgrove explicitly provides a manner of such.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to apply Musgrove’s general storage operations/maintenance to the combined teachings of Porag and Handige Shankar in order to remove records that are of no longer use, thereby arriving at predictable results, per Porag’s explicit suggestion above, of efficient storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419